                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 GYLES G. WILSON,
                                                                     CIVIL ACTION
             v.
                                                                     NO. 17-3701
 GRAYBAR ELECTRIC COMPANY INC.,
 et al.

                                                             ORDER

          AND NOW, this 9th day of May, 2019, upon consideration of Defendants’ Motion for

Reconsideration (ECF 59), Plaintiff’s Motion for Partial Reconsideration (ECF 60), and the

responses thereto, and for the reasons stated in the foregoing Memorandum, it is hereby

ORDERED that:

     1. Plaintiff’s race, color, and national origin discrimination claims under Title VII and the

          PHRA (Counts IV and V) are DISMISSED, with prejudice;

     2. Plaintiff’s FMLA interference claim (Count IX) is DISMISSED, with prejudice;

     3. Defendants’ request for leave to file their Letter in support of the Motion for Summary

          Judgment is GRANTED;

     4. Defendants’ Motion for Reconsideration is DENIED; and

     5. Plaintiff’s Motion for Partial Reconsideration is DENIED.



                                                              BY THE COURT:


                                                              /s/ Michael M. Baylson
                                                                                         _
                                                              MICHAEL M. BAYLSON, U.S.D.J.

O:\CIVIL 17\17-3701 Wilson v Graybar Electric\17cv3701 Order re Motions for Reconsideration.docx
